Exhibit 10.12

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
August 14, 2015, by and between TransEnterix, Inc., a Delaware corporation (the
“Company”), and Anthony Fernando (the “Executive”).

WITNESSETH

WHEREAS, the Company and the Executive (the “Parties”) have agreed to enter into
this Agreement relating to the employment of the Executive by the Company;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

1. Term of Employment.

(a) The Company hereby employs the Executive, and the Executive agrees to be
employed by the Company, in accordance with the terms and provisions of this
Agreement, for the period set forth below (the “Employment Period”).

(b) The Employment Period under this Agreement shall commence on August 16, 2015
(the “Effective Date”) and, subject only to the provisions of Sections 6, 7 and
8 below relating to termination of employment, shall continue until the close of
business on December 31, 2016 or, if the Employment Period is extended pursuant
to subsection (c) of this Section 1, the close of business on the Extended
Termination Date.

(c) On December 31, 2016, and on each Extended Termination Date, the Employment
Period will automatically be extended for an additional 12-month period so as to
end on December 31 of the succeeding calendar year (an “Extended Termination
Date”) unless either Party gives written notice to the other Party at least one
hundred twenty (120) days in advance of the date on which the Employment Period
would otherwise end that the Employment Period will not be extended.

2. Duties.

During the Employment Period the Executive will serve as the Vice President,
International Development of the Company. The Executive will devote his full
business time and attention to the affairs of the Company and his duties as its
Vice President International Development. The Executive will have such duties as
are appropriate to his position as determined by the President and Chief
Executive Officer of the Company (the “CEO”) and shall report to the CEO and
serve at the pleasure of the Board of Directors (the “Board”). The Executive
will be based at the headquarters of the Company, which is currently located in
Morrisville, North Carolina, and his services will be rendered there except
insofar as travel may be involved in connection with his regular duties.



--------------------------------------------------------------------------------

3. Cash- and Equity-Based Compensation.

(a) Base Salary. The Company will pay the Executive an annual base salary, which
initially is $250,000, which base salary as in effect from time to time will be
reviewed periodically (at intervals of not more than twelve (12) months) by the
compensation committee of the Board (the “Compensation Committee”). In
evaluating increases in the Executive’s base salary, the Compensation Committee
will take into account such factors as corporate performance in relation to the
business plan approved by the Board, individual merit, and such other
considerations as it deems appropriate. The Executive’s base salary will be paid
in accordance with the standard practices for other corporate executives of the
Company.

(b) Incentive Compensation. The Executive will be eligible to receive annually
or otherwise any incentive compensation awards, payable in cash, which the
Company, the Compensation Committee or such other authorized committee of the
Board determines to award. For each fiscal year of the Company falling in whole
or in part during the Employment Period, the Executive’s target annual cash
incentive compensation opportunity will be no less than 25% of his base salary
for the portion of the Employment Period falling within that fiscal year. With
respect to the annual cash incentive compensation award, the performance goals
shall be based on both company performance metrics approved by the Compensation
Committee or the Board annually and personal performance metrics established and
approved by the Compensation Committee or the Board. All other terms of such
incentive compensation awards shall be established by the Board or the
Compensation Committee. Any such bonus shall be paid to the Executive no later
than two and one-half (2 1⁄2) months after the end of the fiscal year to which
the bonus relates. For the calendar year 2015 only, Executive shall be
guaranteed a bonus of $62,500.

(c) Equity Compensation. The Executive is eligible to receive stock-based awards
under the Company’s Amended and Restated Incentive Compensation Plan or any
successor thereto (the “Plan”) in the discretion of the Compensation Committee
or the Board. On August 11, 2015, the Company’s Compensation Committee granted
Executive an initial stock option grant of 200,000 shares of TransEnterix common
stock. These options will vest 25% one year following the grant date and 1/48
per month thereafter for the next three years. After four years, the full amount
of this option grant will be vested. The grant date for this initial option
grant shall be the first business day of your employment and the exercise price
will be closing price of the Company’s common stock on your first business day
of employment, which is expected to be August 17, 2015.

(d) Sign-On Bonus. In addition, the Company will pay Executive a one-time
sign-on bonus in the amount of $25,000.00 (the “Sign-on Bonus”). Payment will be
made on the first payroll date of your employment and processed in accordance
with the Company’s normal payroll practices. Any and all bonuses received are
fully taxable and federal, state, social security and any other applicable taxes
will be withheld when paid. Should Executive resign his employment with the
Company during the first twelve (12) months of his employment, Executive will be
required to refund one hundred percent (100%) of the Sign-on Bonus to the
Company. In the event Executive resigns his employment with the Company during
the period from twelve (12) months to twenty-four (24) months after Executive’s
commencement date, Executive will be required to refund fifty percent (50%) of
the Sign-on Bonus to the Company.

 

2



--------------------------------------------------------------------------------

4. Benefits. The Executive will be eligible to participate in all employee
benefit plans and programs of the Company from time to time in effect for the
benefit of senior executives of the Company, including, but not limited to,
retirement and savings plans, group life insurance, medical coverage, sick
leave, salary continuation arrangements, vacations and holidays, long-term
disability, and such other benefits as are or may be made available from time to
time to senior executives of the Company.

5. Business Expenses.

The Executive will be reimbursed for all reasonable expenses incurred by him in
connection with the conduct of the business of the Company, provided he properly
accounts therefor in accordance with the Company’s policies.

6. Termination of Employment by the Company.

(a) Involuntary Termination by the Company Other Than For Permanent and Total
Disability or For Cause. The Company may terminate the Executive’s employment at
any time and for any reason (other than for Permanent and Total Disability as
provided in subsection (b) below, or for Cause as provided in subsection (c)
below) by giving him a written notice of termination to that effect at least
five (5) business days before the date of termination. In the event the Company
terminates the Executive’s employment for any reason (other than for Permanent
and Total Disability as provided in subsection (b) below, or for Cause as
provided in Section (c) below), the Executive shall be entitled to the
compensation described in Section 9.

(b) Termination Due to Permanent and Total Disability. If the Executive incurs a
Permanent and Total Disability, the Company may terminate the Executive’s
employment by giving him written notice of termination at least thirty (30)
before the date of such termination. In the event of such termination of the
Executive’s employment because of Permanent and Total Disability, the Executive
shall be entitled to receive (i) his base salary pursuant to Section 3(a) and
any other compensation and benefits to the extent actually earned by the
Executive pursuant to this Agreement or under any benefit plan or program of the
Company as of the date of such termination of employment at the normal time for
payment of such salary, compensation or benefits, and (ii) any reimbursement
amounts owing under Section 5. For purposes of this Agreement, the Executive
shall be considered to have incurred a “Permanent and Total Disability” if he
becomes disabled within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations thereunder. The existence
of such Permanent and Total Disability shall be determined by the Compensation
Committee and shall be evidenced by such medical certification as the
Compensation Committee shall require.

(c) Termination for Cause. The Company may terminate the Executive’s employment
for Cause. For purposes of this Agreement, “Cause” means the Executive:
(i) willfully, substantially, and continually fails to perform the duties for
which he is employed by the Company; (ii) willfully fails to comply with the
legal instructions of the Board or the CEO; (iii) willfully engages in conduct
which is or would reasonably be expected to be materially and demonstrably
injurious to the Company; (iv) willfully engages in an act or acts of dishonesty
resulting in material personal gain to the Executive at the expense of the
Company; (v) is indicted for, or enters a plea of nolo contendere to, a felony;
(vi) engages in an act or acts of gross malfeasance in connection with his
employment hereunder; (vii) commits a material breach of

 

3



--------------------------------------------------------------------------------

Sections 12, 13 or 14 of this Agreement; (viii) commits a material breach of any
policies and procedures contemplated by the Company’s Code of Conduct or similar
policy; or (ix) exhibits demonstrable evidence of alcohol or drug abuse having a
substantial adverse effect on his job performance hereunder. The Company shall
exercise its right to terminate the Executive’s employment for Cause by giving
him written notice of termination on or before the date of such termination
specifying in reasonable detail the circumstances constituting such Cause, and
providing Executive with a period of at least thirty (30) days in which to cure
the conduct constituting Cause if such conduct is capable of being cured. In the
event of such termination of the Executive’s employment for Cause, the Executive
shall be entitled to receive (A) his base salary pursuant to Section 3(a) and
any other compensation and benefits to the extent actually earned pursuant to
this Agreement or under any benefit plan or program of the Company as of the
date of such termination at the normal time for payment of such salary,
compensation or benefits and (B) any amounts owed under the reimbursement policy
of Section 5.

7. Termination of Employment by the Executive.

(a) Good Reason. The Executive may terminate his employment for Good Reason by
giving the Company a written notice of termination at least thirty (30) days
before the date of such termination specifying in reasonable detail the
circumstances constituting such Good Reason. In the event of the Executive’s
termination of his employment for Good Reason, the Executive shall be entitled
to the compensation described in Section 9. For purposes of this Agreement,
“Good Reason” shall mean (i) the assignment to the Executive of authority,
functions, duties or responsibilities which are materially inconsistent with
that of a senior executive officer of the Company (ii) any material reduction in
the Executive’s base salary, (iii) a significant reduction in the employee
benefits provided to the Executive other than in connection with an across the
board reduction similarly affecting substantially all senior executives of the
Company, (iv) the relocation, without the Executive’s consent, of the
Executive’s place of work to a location outside a 50-mile radius of Morrisville,
North Carolina or (vi) a material breach of this Agreement by the Company or its
successor. Each of the forgoing events will cease to constitute Good Reason and
the Executive shall be deemed to have waived his right to terminate employment
for Good Reason in connection with such event unless (A) the Executive gives the
Company notice of Executive’s intention to resign Executive’s position with the
Company within three months (3) after the occurrence of such event and (B) the
Company has failed to cure any condition that constitutes Good Reason within
thirty (30) days from its receipt of such notice of any such condition.

(b) Other. The Executive may terminate his employment at any time and for any
reason, other than pursuant to subsection (a) above, by giving the Company a
written notice of termination to that effect at least thirty (30) days before
the date of termination. In the event of the Executive’s termination of his
employment pursuant to this Section 7(b), the Executive shall be entitled to
receive (i) his base salary pursuant to Section 3(a) and any other compensation
and benefits to the extent actually earned by the Executive pursuant to this
Agreement or under any benefit plan or program of the Company as of the date of
such termination at the normal time for payment of such salary, compensation or
benefits, and (ii) any reimbursement amounts owing under Section 5.

8. Termination of Employment by Death. In the event of the death of the
Executive during the Employment Period, the Executive’s estate shall be entitled
to receive (i) his base salary pursuant to Section 3(a) and any other
compensation and benefits to the extent actually earned by

 

4



--------------------------------------------------------------------------------

the Executive pursuant to this Agreement or under any other benefit plan or
program of the Company as of the date of such termination at the normal time for
payment of such salary, compensation or benefits, and (ii) any reimbursement
amounts owing under Section 5. In addition, in the event of such death, the
Executive’s beneficiaries shall receive any death benefits owed to them under
the Company’s employee benefit plans.

9. Benefits upon Termination Without Cause or For Good Reason. If the
Executive’s employment with the Company shall terminate (i) as a result of
termination by the Company pursuant to Section 6(a), or (ii) because of
termination by the Executive for Good Reason pursuant to Section 7(a), the
Executive shall be entitled to the following:

(a) The Company shall pay to the Executive his base salary pursuant to Section
3(a) and any other compensation and benefits to the extent actually earned by
the Executive under this Agreement or under any benefit plan or program of the
Company as of the date of such termination at the normal time for payment of
such salary, compensation or benefits.

(b) The Company shall pay the Executive any reimbursement amounts owing under
Section 5.

(c) Subject to the Executive’s timely execution of a Confidential Separation and
Release Agreement as provided in Section 21 of this Agreement, the Company shall
pay to the Executive as a severance benefit for each month during the six (6)
month period beginning with the month next following the date of termination of
the Executive’s employment an amount equal to one-twelfth of the Executive’s
annual rate of base salary immediately preceding his termination of employment.
Each such monthly benefit shall be paid no later than the last day of the
applicable month. In the event that the Executive dies before the end of such
6-month period, the payments for the remainder of such period shall be made to
the Executive’s estate. The commencement of payments pursuant to this subsection
shall be subject to Section 20 of this Agreement.

(d) Subject to the Executive’s timely execution of a Confidential Separation and
Release Agreement as provided in Section 21 of this Agreement, during the period
of six (6) months beginning on the date of the Executive’s termination of
employment, the Executive shall remain covered by the medical, dental, vision,
life insurance, and, if reasonably commercially available through nationally
reputable insurance carriers, long-term disability plans of the Company that
covered him immediately prior to his termination of employment as if he had
remained in employment for such period. In the event that the Executive’s
participation in any such plan is barred, the Company shall arrange to provide
the Executive with substantially similar benefits (but, in the case of long-term
disability benefits, only if reasonably commercially available). Any medical
insurance coverage for such 6-month period pursuant to this subsection (d) shall
become secondary upon the earlier of (i) the date on which the Executive begins
to be covered by comparable medical coverage provided by a new employer, or (ii)
the earliest date upon which the Executive becomes eligible for Medicare or a
comparable Government insurance program. The Executive’s COBRA entitlements
shall run concurrently with the benefit coverage provided pursuant to this
subsection (d). The commencement of payments pursuant to this subsection shall
be subject to Section 20 of this Agreement.

 

5



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if the Executive’s employment with the
Company is terminated pursuant to Section 6(a) or Section 7(a), and such
termination occurs within one (1) year following a Change in Control of the
Company (as defined in the Plan), or within six (6) months prior to but in
connection with a Change in Control of the Company, (i) the references in
Sections 9(c) and (d) to a 6-month period shall be replaced with a 12-month
period, (ii) the cash severance payment described in Section 9(c) (as modified
by Section 9 (e)(i)) shall be paid in a single lump sum on the sixtieth (60th)
day following the later of the date of the Executive’s separation from service
or the date of the Change in Control of the Company, which amount shall be
reduced by any amounts previously paid under Section 9(c); and (iii) to the
extent not previously accelerated, all unvested outstanding equity awards shall
accelerate and vest upon the date of termination.

10. Benefits Upon Non-Extension of Employment Period. If the Executive’s
employment with the Company shall terminate on December 31, 2016 or an Extended
Termination Date (a) by reason of the Company’s election not to extend the
Employment Period pursuant to Section 1(c) of this Agreement, the non-extension
shall be treated as a termination by the Company without Cause, as described in
Section 6(a), and the Executive shall be entitled to receive the amounts and
benefits described in Section 9 (including, without limitation, Section 9(e)) or
(b) by reason of the Executive’s election not to extend the Employment Period
pursuant to Section 1(c) of this Agreement, the Executive shall be entitled to
receive (i) his base salary pursuant to Section 3(a) and any other compensation
and benefits to the extent actually earned by the employee under this Agreement
or under any benefit plan or program of the Company as of the date of such
termination at the normal time for payment of such salary, compensation or
benefits and (ii) any amounts owed under the reimbursement policy of Section 5.

11. Entitlement to Other Benefits.

Except as otherwise provided in this Agreement, this Agreement shall not be
construed as limiting in any way any rights or benefits that the Executive or
his spouse, dependents or beneficiaries may have pursuant to any other plan or
program of the Company.

12. Non-solicitation and Non-competition.

(a) Executive agrees that during the term of his employment with the Company and
for a period of one (1) year immediately following the termination of
Executive’s employment with Company for any reason whatsoever, whether with or
without Cause, (i) Executive shall not, either directly or indirectly, solicit,
induce, recruit or encourage any employees of the Company and/or its affiliates
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of Company and/or its
affiliates, either for Executive or for any other Person and (ii) neither the
Executive, nor any firm, organization or corporation in which he is interested,
shall, for any reason, directly or indirectly, persuade or attempt to persuade
any investor, licensor, licensee, supplier or customer of Company, or any
potential investor, licensor, licensee, supplier or customer to which Company
and/or its affiliates have made a presentation or with which Company and/or its
affiliates have been having discussions, to not transact business with Company
and/or its affiliates or to transact business with the Executive or any other
individual or entity (“Person”) as an alternative to or in addition to Company
and/or its affiliates.

 

6



--------------------------------------------------------------------------------

(b) Executive agrees that during the term of his employment with the Company and
for a period of one (1) year immediately following the termination of
Executive’s employment with Company for any reason whatsoever, whether with or
without Cause, Executive shall not, anywhere in the world, engage, either
directly or indirectly, whether as a principal or as an agent, officer,
director, employee, consultant, shareholder, partner or otherwise, alone or in
association with any other Person, in any Competing Business. For purposes of
this Agreement, the term “Competing Business” means any Person engaged in the
development or commercialization of products that are the same or substantially
similar to, or that directly compete with, those products developed or
commercialized by the Company at the time of such termination and in the six (6)
months prior to such date of termination.

(c) In the event that the provisions of Section 12(a) or 12(b) above should be
determined by a court or other tribunal of competent jurisdiction to exceed the
time, geographic, services or product limitations permitted by the applicable
law in a jurisdiction in which enforcement of this Agreement is sought, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
time, geographic, service or product limitations permitted by such applicable
law, and the parties hereby expressly grant any court or competent jurisdiction
the authority to effect such reformation.

(d) The parties confirm that a violation by Executive of the provisions of this
Agreement, including but not limited to, the restrictions in Sections 12 through
14, will cause Company irreparable harm that cannot be remedied adequately by
monetary damages. Executive agrees that, in the event of such a violation,
Company shall be entitled to temporary, preliminary and permanent injunctive
relief to restrain any such violation (without the posting of a bond) and to an
equitable accounting of all earnings, profits and other benefits arising from
the breach or violation, which rights shall be cumulative and in addition to any
other rights or remedies to which Company may be entitled. Company shall be
entitled to commence action for such relief in any state or federal court in the
State of North Carolina, and Executive waives to the fullest extent permitted by
law any objection that he may now or hereafter have to the jurisdiction and
venue of the court in any such proceeding.

13. Confidential Information, Inventions and Proprietary Information.

(a) During the Employment Period and thereafter, Executive shall hold in
strictest confidence, and not use, except for the benefit of the Company, or to
disclose to any Person without prior written authorization of the Company, any
Confidential Information of the Company. Executive understands that
“Confidential Information” means Inventions (as defined herein) and any other
information of the Company and/or its affiliates disclosed or made available to
the Executive, whether before or during the term hereof, including but not
limited to financial information, technical and non-technical data, services,
products, processes, operations, reports, analyses, test results, technology,
samples, specifications, protocols, performance standards, formulations,
compounds, know-how, methodologies, trade secrets, trade practices, marketing
plans and materials, strategies, forecasts, research, concepts, ideas, and
names, addresses and any other characteristics or identifying information of the
Company’s existing or potential investors, licensors, licensees, suppliers,
customers or employees. Confidential Information shall not include any
information Executive can establish by competent proof is or becomes public
knowledge or part of the public domain through no act or omission of Executive.
Notwithstanding the foregoing, Executive shall be permitted to disclose
Confidential Information pursuant to a court

 

7



--------------------------------------------------------------------------------

order, government order or any other legal requirement of disclosure if no
suitable protective order or equivalent remedy is available, provided that
Executive gives the Company written notice of such court order, government order
or legal requirement of disclosure immediately upon knowledge thereof and allows
the Company a reasonable opportunity to seek to obtain a protective order or
other appropriate remedy prior to such disclosure to the extent permitted by
law.

(b) During the Employment Period and thereafter, Executive will not improperly
use or disclose any proprietary information or trade secrets of any former
employer of Executive or other Person and Executive will not bring onto the
premises of the Company any unpublished documents or proprietary information
belonging to any such former employer or Person unless consented to in writing
by such former employer or Person.

(c) Executive recognizes that the Company has received and in the future will
receive from third parties certain confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Executive agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any Person, or to use it except as
necessary in carrying out his work for the Company consistent with the Company’s
agreement with such third party.

(d) Executive shall promptly make full written disclosure to the Company, shall
hold in trust for the sole right and benefit of the Company, shall assign and
hereby does assign to Company, or its designee, all of Executive’s right, title,
and interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks or
trade secrets, whether or not patentable or registerable under copyright or
similar laws, which Executive may, solely or jointly, conceive or develop or
reduce to practice during the period of time Executive is in the employ of the
Company that relate to the Company and/or its products (collectively referred to
as “Inventions”). Executive further acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of and during the period of his employment with the Company and which
are protectable by copyright are “works made for hire”, as that term is defined
in the United States Copyright Act. Executive understands and agrees that the
decision whether or not to commercialize or market any Invention developed by
the Executive (solely or jointly with others) is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
Executive as a result of the Company’s efforts to commercialize or market any
such Invention.

(e) Executive shall keep and maintain adequate and current written records of
all Inventions made by the Executive (solely or jointly with others) during the
term of his employment with the Company. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times.

(f) If the Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure his signature on any such document,
then the Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his agent and attorney-in-fact to act
for and on the Executive’s behalf and stead to execute and file any such
document and to do all other lawfully permitted acts to further the prosecution
and issuance of letters patent or copyright registrations thereon with the same
legal force and effect as if executed by the Executive.

 

8



--------------------------------------------------------------------------------

(g) Executive, at the time of leaving the employ of the Company, shall deliver
to the Company (and will not keep in his possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, materials, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by Executive pursuant
to his employment with the Company or otherwise belonging to the Company, its
successors or assigns.

14. Non-Disparagement.

The Executive will not at any time publish or communicate to any person or
entity any Disparaging remarks, comments or statements concerning the Company,
its subsidiaries and affiliates, and their respective present and former
members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. The Company will instruct its directors and
officers not to publish or communicate to any person or entity any Disparaging
remarks, comments or statements concerning the Executive. “Disparaging” remarks,
comments or statements are those that impugn the character, honesty, integrity
or morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.

15. Golden Parachute Reduction.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution made, or benefit provided
(including, without limitation, the acceleration of any payment, distribution or
benefit and the accelerated exercisability of any stock option), to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (or any similar excise tax) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the payments, distributions and benefits under this
Agreement shall be reduced (by the minimum possible amounts) until no amount
payable to the Executive under this Agreement gives rise to an Excise Tax;
provided, however, that no such reduction shall be made if the net after-tax
payment (after taking into account Federal, state, local and other income and
excise taxes) to which the Executive would otherwise be entitled without such
reduction would be greater than the net after-tax payment (after taking into
account Federal, state, and local and other income taxes) to the Executive
resulting from the receipt of such payments distributions and benefits with such
reduction. Any reduction pursuant to the preceding sentence shall be made by
first reducing the severance benefit described in Section 9(c). If, as a result
of subsequent events or conditions (including a subsequent payment or absence of
a subsequent payment under this Agreement or other plans, programs, arrangements
or agreements maintained by the Company or any of its subsidiaries or
affiliates), it is determined that payments, distributions or benefits under
this Agreement to the Executive have been reduced by more than the minimum
amount required to prevent any payments, distributions or benefits from giving
rise to the Excise Tax, then an additional payment shall be made by the Company
to the Executive on such date as shall be determined by the Compensation
Committee but no later than sixty (60) days after the applicable event or
condition in an amount equal to the additional amount that can be paid without
causing any payment, distribution or benefit to give rise to an Excise Tax.

 

9



--------------------------------------------------------------------------------

(b) All determinations required to be made under this Section 15 shall be made
by the accounting firm selected by the Company (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the date of termination of the
Executive’s employment, if applicable, within fifteen (15) days after receipt of
written notice from the Executive that there has been a Payment, or at such
earlier time as is requested by the Company, provided that any determination
that an Excise Tax would be payable by the Executive shall be made on the basis
of substantial authority. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, it shall furnish the Executive with a written
opinion that he has substantial authority not to report any Excise Tax on his
Federal income tax return. Any determination by the Accounting Firm meeting the
requirements of this Section 15(b) shall be binding upon the Company and the
Executive. The fees and disbursements of the Accounting Firm shall be paid by
the Company.

16. Indemnification.

The Company shall indemnify and hold the Executive harmless to the fullest
extent legally permissible under the laws of the State of Delaware and the
Company’s Certificate of Incorporation and Bylaws, against any and all expenses,
liabilities and losses (including attorney’s fees, judgments, fines and amounts
paid in settlement) reasonably incurred or suffered by him by reason of any
claim or cause of action asserted against him because of his service at any time
as a director or officer of the Company. The Company shall advance to the
Executive the amount of his expenses incurred in connection with any proceeding
relating to such service to the fullest extent legally permissible under the
laws of the State of Delaware, subject to the Executive’s agreement to repay any
such amounts to the extent that it is determined that Executive is not entitled
to such amounts. Notwithstanding the foregoing, the Company’s obligations
pursuant to this Section 16 shall not apply in the case of any claim or cause of
action by or in the right of the Company or any subsidiary thereof.

17. Liability Insurance.

The Company shall maintain a directors and officers liability insurance policy
and will take all steps necessary to ensure that the Executive is covered under
such policy for his service as a director or officer of the Company or any
subsidiary of the Company with respect to claims made at any time with respect
to such service.

18. No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Executive hereunder
shall be reduced or suspended if the Executive accepts subsequent employment.

19. Deductions and Withholding.

All amounts payable or which become payable under any provision of this
Agreement shall be subject to any deductions authorized by the Executive and any
deductions and withholdings required by law.

 

10



--------------------------------------------------------------------------------

20. Compliance with IRC Section 409A.

In the event that it shall be determined that any payments or benefits under
this Agreement constitute nonqualified deferred compensation covered by Section
409A of the Code for which no exemption under Code Section 409A or the
regulations thereunder is available (“Covered Deferred Compensation”); then
notwithstanding anything in this Agreement to the contrary (i) if the Executive
is a “specified employee” (within the meaning of Code Section 409A and the
regulations thereunder and as determined by the Company in accordance with said
Section 409A) at the time of the Executive’s separation from service (as defined
below), the payment of any such Covered Deferred Compensation payable on account
of such separation from service shall be made no earlier than the date which is
six (6) months after the date of the Executive’s separation from service (or, if
earlier than the end of such six-month period, the date of the Executive’s
death) and (ii) the Executive shall be deemed to have terminated from employment
for purposes of this Agreement if and only if the Executive has experienced a
“separation from service” within the meaning of said Section 409A and the
regulations thereunder. To the extent any payment of Covered Deferred
Compensation is subject to the six-month delay, such payment shall be paid
immediately at the end of such 6-month period (or the date of death, if
earlier). Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed a separate payment for purposes of Code
Section 409A. The provisions of this Agreement relating to such Covered Deferred
Compensation shall be interpreted and operated consistently with the
requirements of Code Section 409A and the regulations thereunder.

Anything in this Agreement to the contrary notwithstanding, any payments or
benefits under this Agreement that are conditioned on the timely execution of a
Confidential Separation and Release Agreement and that would, in the absence of
this sentence, be payable before the date which is sixty (60) days after the
termination of the Executive’s employment shall be delayed until, and paid on,
such 60th day after the termination of the Executive’s employment (or, if such
60th day is not a business day, on the next succeeding business day), but only
if the Executive executes such Confidential Separation and Release Agreement,
and does not revoke it, in accordance with Section 21 of this Agreement.

Anything in this Agreement to the contrary notwithstanding, any reimbursements
or in-kind benefits to which the Executive is entitled under this Agreement
(other than such reimbursements or benefits that are not taxable to the
Executive for federal income tax purposes or that are otherwise exempt from
coverage under Section 409A of the Code pursuant to said Section 409A and the
regulations thereunder) shall meet the following requirements: (i) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, in one
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year (except that the Company’s
medical plans may impose a limit on the amount that may be reimbursed or
provided), (ii) any reimbursement of an eligible expense must be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred, and (iii) the Executive’s right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

21. Confidential Separation and Release Agreement.

For purposes of this Agreement a “Confidential Separation and Release Agreement”
means a Confidential Separation and Release Agreement in the form prescribed by
the Company at the

 

11



--------------------------------------------------------------------------------

applicable time which is executed by the Executive within ten (10) business days
after the termination of the Executive’s employment and not revoked by him. If
the Executive fails to execute such Confidential Separation and Release
Agreement within such ten-day period or shall revoke his agreement thereto, the
Executive shall not be entitled to any of the payments or benefits under this
Agreement that are conditioned upon his timely execution of a Confidential
Separation and Release Agreement.

22. Governing Law.

The validity, interpretation and performance of this Agreement will be governed
by the laws of the State of North Carolina without regard to the conflict of law
provisions.

23. Notice.

Any written notice required to be given by one Party to the other Party
hereunder will be deemed effected if given by personal delivery or mailed by
overnight delivery or certified mail:

 

To the Company at:                                   

TransEnterix, Inc.

635 Davis Drive, Suite 300

Morrisville, North Carolina 27560

Attention: Chief Legal Officer

or such other address as may be stated in a notice given as provided

To the Executive at the address in the corporate records or such other address
as may be stated in a notice given to the Company as provided.

24. Severability.

If any one or more of the provisions contained in this Agreement is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision hereof.

25. Successors and Assigns.

This Agreement will be binding upon and inure to the benefit of the Parties
hereto and their personal representatives, and, in the case of the Company, its
successors and assigns. To the extent the Company’s obligations under this
Agreement are transferred to any successor or assign, such successor or assign
shall be treated as the “Company” for purposes of this Agreement. Other than as
contemplated by this Agreement, the Executive may not assign his rights or
duties under this Agreement.

26. Continuing Effect.

Wherever appropriate to the intention of the Parties hereto, the respective
rights and obligations of the Parties, including the obligations referred to in
Sections 9, 10, 12, 13, 14, 15, 16, 17, 18, 20, 21 and 22 hereof, will survive
any termination or expiration of the term of this Agreement.

 

12



--------------------------------------------------------------------------------

27. Entire Agreement.

This Agreement constitutes the entire agreement between the Parties and
supersedes any and all other agreements and understandings between the Parties
in respect of the matters addressed in this Agreement.

28. Amendment and Waiver.

No amendment or waiver of any provision of this Agreement shall be effective,
unless the same shall be in writing and signed by the Parties, and then such
amendment, waiver or consent shall be effective only in the specific instance or
for the specific purpose for which such amendment, waiver or consent was given.

29. Executive Representations.

The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (b) the Executive is not in
violation of any employment agreement, transition services agreement,
noncompetition agreement, nonsolicitation agreement or confidentiality agreement
with any person or entity.

30. Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed an original but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has hereunto set his hand as of the
date written below.

 

TRANSENTERIX, INC. By:  

/s/ Todd M. Pope

  Name: Todd M. Pope   Title: President and Chief Executive Officer

/s/ Anthony Fernando

Anthony Fernando

 

13